MEMORANDUM **
Gustavo Fuentes-Soriano, a native and citizen of Mexico, petitions for review of an *734order of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) order denying his application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review due process claims de novo, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005), and we deny in part and dismiss in part the petition for review.
Fuentes-Soriano’s contention that the IJ refused to allow him to present crucial witnesses is not supported by the record and therefore does not raise a colorable due process claim. See id. (to be color-able, the claim must have some possible validity).
Fuentes-Soriano’s contention that the BIA’s summary affirmance of the IJ’s decision violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
We lack jurisdiction to review the discretionary hardship determination, see Martinez-Rosas, 424 F.3d at 930, as well as Fuentes-Soriano’s contention that the agency misapplied relevant case law in making its conclusion, see Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001) (holding that the “misapplication of case law” may not be reviewed).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.